

Exhibit 10.2
RESTRICTED STOCK UNIT AGREEMENT


This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated as of July 11,
2013 (the “Date of Grant”), is entered into by and between GUESS?, INC., a
Delaware corporation (the “Company”), and Paul Marciano (the “Grantee”).


RECITALS


WHEREAS, the Company maintains the Guess?, Inc. 2004 Equity Incentive Plan (as
Amended and Restated as of April 15, 2011) (the “Plan”).


WHEREAS, the Compensation Committee of the Company's Board of Directors (the
“Committee”) has determined to grant a restricted stock unit award (this
“Award”) to the Grantee under the Plan in order to increase Grantee's
participation in the success of the Company;


NOW, THEREFORE, the parties hereto agree as follows:


1.
Definitions; Incorporation of Plan Terms. Capitalized terms used herein without
definition shall have the meanings assigned to them in the Plan, except where a
capitalized term is defined in the Executive Employment Agreement between the
Company and the Grantee, effective February 3, 2013 (the “Employment
Agreement”), and this Agreement indicates the definition used in the Employment
Agreement shall apply for purposes of this Agreement as well. This Award and all
rights of the Grantee under this Agreement are subject to, and the Grantee
agrees to be bound by, all of the terms and conditions of the Plan, incorporated
herein by this reference. Except as specifically provided in this Agreement, in
the event of any conflict or inconsistency between the Plan and this Agreement,
the Plan shall govern.



2.
Grant of Restricted Stock Units. The Company hereby grants to the Grantee as of
the Date of Grant (set forth above) a right to receive 100,000 shares of the
Company's common stock subject to the terms, conditions, and restrictions set
forth herein (the “Restricted Stock Units”). As used herein, the term
“Restricted Stock Unit” shall mean a non-voting unit of measurement which is
deemed for bookkeeping purposes to be equivalent to one outstanding share of the
Company's common stock, par value $0.01 per share (the “Common Stock”) solely
for purposes of the Plan and this Agreement. The Restricted Stock Units shall be
used solely as a device for the determination of the number of shares of Common
Stock to eventually be delivered to the Grantee if such Restricted Stock Units
vest pursuant to this Agreement. The Restricted Stock Units shall not be treated
as property or as a trust fund of any kind. The Grantee shall have no rights as
a stockholder of the Company, no dividend rights (except as expressly provided
in Section 4 with respect to Dividend Equivalent Rights) and no voting rights
with respect to the Restricted Stock Units and any shares of Common Stock
underlying or issuable in respect of such Restricted Stock Units (“Award
Shares”) until such shares of Common Stock are actually issued to and held of
record by the Grantee.




--------------------------------------------------------------------------------




3.
Vesting.

A.
Subject to the performance condition set forth in Section 3(B) below and except
as otherwise expressly provided in Sections 7 and 8 herein, this Award shall
vest as to (i) 33,333 Restricted Stock Units on January 30, 2014 (the “First
Tranche”), (ii) 33,333 Restricted Stock Units on January 30, 2015 (the “Second
Tranche”); and (iii) 33,334 Restricted Stock Units on January 30, 2016 (the
“Third Tranche”); provided that Grantee has been continuously employed with the
Company from the Date of Grant through each applicable vesting date. Except as
specifically provided herein, employment or service for only a portion of the
vesting period, even if a substantial portion, will not entitle the Grantee to
any proportionate vesting.

B.
No portion of this Award shall vest notwithstanding satisfaction of the
continued employment requirement for vesting described in Section 3(A) above
unless the Committee certifies, following the end of the Company's 2014 fiscal
year, that the Company achieved Licensing Segment Earnings from Operations (as
defined below) for the last three quarters of the Company's 2014 fiscal year
(the “Performance Period”) equal to or above the level established by the
Committee with respect to the Award in connection with the grant of the Award;
provided, however, that if either a Change in Control (as defined in the
Employment Agreement) or the death or Disability (as defined in the Employment
Agreement) of the Grantee occurs before the last day of the Performance Period,
the performance requirement of this Section 3(B) shall be deemed met as of the
date of such event. If such performance requirement is not met (and no such
Change in Control, death or Disability (as defined in the Employment Agreement)
occurs before the last day of the Performance Period), this Award and the
Restricted Stock Units subject hereto shall terminate and be cancelled as of the
last day of the Performance Period.

C.
For purposes of this Award, “Licensing Segment Earnings from Operations” means:
the Company's earnings from operations derived from the Company's Licensing
Segment for the Performance Period as calculated in accordance with generally
accepted accounting principles (“GAAP”), but adjusted to exclude the financial
statement impact of any new changes in accounting standards announced during the
Performance Period that are required to be applied during the Performance Period
in accordance with GAAP.

4.
Dividend Equivalents. If a cash dividend is paid with respect to the Common
Stock while any Restricted Stock Units subject to the Award are outstanding, the
Grantee shall be credited with an amount in cash equal to the dividends the
Grantee would have received if he had been the owner of the shares of Common
Stock subject to such outstanding Restricted Stock Units; provided, however,
that no amount shall be credited with respect to shares that have been delivered
to the Grantee as of the applicable dividend record date. Any amounts credited
under this Section 4 (“Dividend Equivalents”) shall be subject to the same terms
and conditions as the Restricted Stock Units to which they relate and shall vest
and be paid (or, if applicable, be forfeited) at the same time as the Restricted
Stock Units to which they relate.


2

--------------------------------------------------------------------------------




5.
Delivery of Shares. Except as otherwise provided in Section 8 below with respect
to a Change in Control, the Company shall deliver or cause to be delivered to
the Grantee the number of Award Shares subject to the First Tranche that vest
pursuant to the terms hereof within ten days following certification by the
Committee of the satisfaction of the performance criteria set forth in Section
3(B) (and in no event later than 74 days following the end of the Performance
Period), the number of Award Shares subject to the Second Tranche that vest
pursuant to the terms hereof on (or within three business days following)
January 30, 2015 and the number of Award Shares subject to the Third Tranche
that vest pursuant to the terms hereof on (or within three business days
following) January 30, 2016. Any Dividend Equivalents described in Section 4
above related to such Award Shares shall be paid in cash at the same time as the
delivery of the Award Shares under this Section 5. Notwithstanding the
foregoing: (a) in the event of the Grantee's death or Disability (as such term
is defined for purposes of Section 409A of the Code), then such shares shall be
settled as soon as administratively practicable after (and in all events within
90 days after) such event; and (b) in the event of the Grantee's “separation
from service” (as such term is defined for purposes of Code Section 409A) upon
or within two years following a Section 409A Change in Control (as such term is
defined in Section 8(A)), then such shares shall be settled as soon as
administratively possible after (and in all events within ten days after) such
event (subject to Section 10(C)).



6.
Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Company's Common Stock contemplated by Section 16(b) of the
Plan, the Committee will make adjustments, if appropriate, in the number of
Restricted Stock Units and the number and kind of securities subject to the
Award.



7.
Effect of Certain Cessations of Employment. The continued employment vesting
requirement set forth under Section 3(A) of this Award shall be deemed to be
satisfied, and any then-outstanding Restricted Stock Units shall be deemed
vested, in the event that (a) the Grantee's employment is terminated by the
Company without “Cause” (as defined in the Employment Agreement), (b) the
Grantee's employment is terminated by the Grantee for “Good Reason” (as defined
in the Employment Agreement) or (c) in the event of the Grantee's Disability (as
defined in the Employment Agreement) or death while employed by the Company. For
purposes of clarity, any Restricted Stock Units that vest pursuant to the
preceding sentence shall still be paid at the applicable time set forth in
Section 5. If the Grantee's employment terminates for any other reason, or the
Grantee fails to satisfy the Release requirement referred to above in connection
with a termination of employment referred to above to which such Release
requirement applies, this Award and the Restricted Stock Units subject hereto,
to the extent outstanding and unvested as of the date of such termination of
employment, shall terminate and be cancelled as of the date of such termination
of employment. Sections 14(a) and 14(b) of the Plan shall not apply to the
Award.



8.
Change in Control. Notwithstanding anything to the contrary in Section 3,
Section 5 or Section 7 of this Agreement or any provision of the Plan, the
following provisions shall apply upon a Change in Control (as defined in the
Employment Agreement):



A.
If a Change in Control occurs and the then-outstanding and unvested portion of
this Award is not continued following such event or assumed or converted into


3

--------------------------------------------------------------------------------




restricted stock units of any successor entity to the Company or a parent
thereof (the “Successor Entity”), the continued employment vesting requirement
set forth under Section 3(A) of this Award shall be deemed to be satisfied, the
outstanding Restricted Stock Units subject to such portion shall be deemed
vested, and such Restricted Stock Units shall be settled at the time(s)
otherwise provided in Section 5; provided that if such Change in Control
constitutes a “change in the ownership or effective control” of the Company, or
a change “in the ownership of a substantial portion of the assets” of the
Company within the meaning of Section 409A of the Code (a “Section 409A Change
in Control”), outstanding and vested Restricted Stock Units (including any that
vest pursuant to the foregoing provisions of this sentence) and related Dividend
Equivalents shall be settled upon or as soon as practicable after the date of
such Change in Control to the extent such acceleration of payment can be made in
accordance with Treas. Reg. §1.409A-3(j)(4)(ix) (or other exemption from the
general prohibitions on accelerations of payments under Section 409A of the
Code) and not result in any tax, penalty or interest under Section 409A of the
Code. In connection with any such Change in Control where payment of outstanding
Restricted Stock Units subject to the Award will not be made in connection with
the Change in Control, the Committee may make provision for such Restricted
Stock Units to become payable in cash based on the Fair Market Value of a share
of Common Stock at the time of such Change in Control (with interest for the
period from the date of such Change in Control to the applicable payment date at
such rate as determined by the Committee based on the interest earned by
interest bearing, FDIC insured deposits) as opposed to being payable in
securities.
B.
If the then-outstanding and unvested portion of this Award is continued
following such event or is assumed or converted into restricted stock units of
any Successor Entity, the continued employment requirement set forth in Section
3(A) above (and the accelerated vesting provisions set forth in Section 7 above)
shall continue to apply following such Change in Control, and any portion of the
Award that vests pursuant to such provisions shall be settled as provided in
Section 5 of this Agreement.

Section 17 of the Plan shall not apply with respect to the Award.
9.
Restrictions on Transfer. The Grantee may not sell, assign, transfer, pledge,
encumber or otherwise alienate, hypothecate or dispose of this Award or the
Grantee's right hereunder to receive Award Shares, except as otherwise provided
in the Committee's sole discretion consistent with the Plan and applicable
securities laws.



10.
Taxes.



A.
The settlement of this Award is conditioned on the Grantee making arrangements
reasonably satisfactory to the Company for the withholding of all applicable
federal, state, local or foreign taxes as may be required under applicable law.

B.
It is intended that any amounts payable under this Agreement shall either be
exempt from or comply with Section 409A of the Code (including the Treasury
regulations and other published guidance relating thereto) (“Code Section 409A”)
so as not to subject the Grantee to payment of any additional tax, penalty or


4

--------------------------------------------------------------------------------




interest imposed under Code Section 409A. The provisions of this Agreement shall
be construed and interpreted to avoid the imputation of any such additional tax,
penalty or interest under Code Section 409A yet preserve (to the nearest extent
reasonably possible) the intended benefit payable to the Grantee.
C.
If the Grantee is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of the Grantee's “separation from
service” (as such term is defined for purposes of Code Section 409A), the
Grantee shall not be entitled to any payment or benefit pursuant to this Award
until the earlier of (i) the date which is six (6) months after the Grantee's
separation from service for any reason other than death, or (ii) the date of the
Grantee's death. The provisions of this Section 10(C) shall only apply if, and
to the extent, required to avoid the imputation of any tax, penalty or interest
pursuant to Code Section 409A. Any amounts otherwise payable to the Grantee upon
or in the six (6) month period following the Grantee's separation from service
that are not so paid by reason of this Section 10(C) shall be paid (without
interest, except as otherwise provided for in Section 8(A)) as soon as
practicable (and in all events within thirty (30) days) after the date that is
six (6) months after the Grantee's separation from service (or, if earlier, as
soon as practicable, and in all events within thirty (30) days, after the date
of the Grantee's death). For avoidance of doubt, Dividend Equivalents under
Section 4 shall continue to be credited during the period of such six-month
delay until the vested Restricted Stock Units are actually settled.

D.
It is intended that this Award qualify as “performance-based compensation” for
purposes of Section 162(m) of the Code and the provisions of this Agreement
shall be construed and interpreted consistent with that intent.

11.
Compliance. The Grantee hereby agrees to cooperate with the Company, regardless
of Grantee's employment status with the Company, to the extent necessary for the
Company to comply with applicable state and federal laws and regulations
relating to the Restricted Stock Units.



12.
Notices. Any notice required or permitted under this Agreement shall be deemed
given when personally delivered, or when deposited in a United States Post
Office, postage prepaid, addressed, as appropriate, to the Grantee either at the
address on record with the Company or such other address as may be designated by
Grantee in writing to the Company; or to the Company, Attention: Stock Plan
Administration, 1444 South Alameda Street, Los Angeles, California 90021, or
such other address as the Company may designate in writing to the Grantee.



13.
Failure to Enforce Not a Waiver. The failure of the Company or the Grantee to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.



14.
Governing Law. This Agreement shall be governed by and construed according to
the laws of the State of Delaware, without regard to Delaware or other laws that
might cause other law to govern under applicable principles of conflicts of
law.  For purposes of litigating any dispute that arises under this Agreement,
the parties hereby submit to and consent to the jurisdiction of the State of
California, and agree that such litigation shall be


5

--------------------------------------------------------------------------------




conducted in the courts of Los Angeles County, or the federal courts for the
United States for the Central District of California, and no other courts, where
this Agreement is made and/or to be performed.


15.
Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to the Restricted Stock Units awarded under the Plan or
future restricted stock or restricted stock units that may be awarded under the
Plan by electronic means or request Grantee's consent to participate in the Plan
by electronic means. Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.



16.
Severability. The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.



17.
Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by both parties.



18.
Agreement Not a Contract of Employment. Neither the grant of the Restricted
Stock Units, this Agreement nor any other action taken in connection herewith
shall constitute or be evidence of any agreement or understanding, express or
implied, that the Grantee is an employee of the Company or any subsidiary of the
Company.



19.
Committee's Powers. No provision contained in this Agreement shall in any way
terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee or, to the extent delegated, in its delegate pursuant to the terms of
the Plan or resolutions adopted in furtherance of the Plan, including, without
limitation, the right to make certain determinations and elections with respect
to the Restricted Stock Units.



20.
Termination of this Agreement. Upon termination of this Agreement, all rights of
the Grantee hereunder shall cease.



21.
Clawback Policy. This Award is subject to the terms of the Company's recoupment,
clawback or similar policy as it may be in effect from time to time, as well as
any similar provisions of applicable law, any of which could in certain
circumstances require repayment or forfeiture of the Award or any shares of
Common Stock or other cash or property received with respect to the Award
(including any value received from a disposition of the shares acquired in
respect of the Award).




6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by a duly authorized officer and the Grantee has hereunto set his or her
hand as of the date and year first above written.


GUESS?, INC.,
a Delaware corporation


By: /s/ Jason T. Miller
Print Name: Jason T. Miller
Its: Secretary
GRANTEE
 
/s/ Paul Marciano
Signature
 
Paul Marciano
Print Name
 
____________________________________
Employee ID
 












7